[Cite as DiCarlo v. Fairview Hosp., 2022-Ohio-75.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

YOLANDA DICARLO,                                     :

                Plaintiff-Appellant,                 :
                                                             No. 110766
                v.                                   :

FAIRVIEW HOSPITAL, ET AL.,                           :

                Defendants-Appellees.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: January 13, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-20-927825


                                            Appearances:

                Daniel Mark Katz Co., L.P.A., and Murray Richelson, for
                appellant.

                Bonezzi Switzer Polito & Hupp Co., L.P.A., Brian F. Lange,
                and Bret C. Perry, for appellees.


FRANK D. CELEBREZZE, JR., P.J.:

                Plaintiff-appellant Yolanda DiCarlo (“appellant”) brings this appeal

challenging the trial court’s judgment granting summary judgment in appellant’s

negligence action in favor of defendants-appellees, Fairview Hospital and Cleveland

Clinic Health System (collectively “defendants”). Appellant argues that the trial
court erred in granting defendants’ motion for summary judgment because genuine

issues of material fact existed regarding whether defendants created the hazard and

had notice that the hazard existed. After a thorough review of the record and law,

this court affirms.

                         I. Factual and Procedural History

             This appeal arose from an incident that occurred at Fairview Hospital

in Cleveland, Ohio on June 6, 2016. Appellant was visiting her sister at the hospital.

As appellant was walking through the hospital’s concourse, she slipped and fell on

the floor. As a result of the fall, appellant sustained injuries to her neck and left

knee.

             On May 10, 2018, in Cuyahoga C.P. No. CV-18-897503, appellant filed

a complaint against defendants and the Ohio Department of Medicaid. Appellant

asserted a cause of action for negligence and a claim for subrogation or

reimbursement of medical expenses pursuant to R.C. 5101.58 and 5101.59. On

March 12, 2019, appellant voluntarily dismissed the case pursuant to Civ.R. 41(A).

             On January 14, 2020, in Cuyahoga C.P. No. CV-20-927825, appellant

refiled her complaint against defendants only. Appellant asserted a single cause of

action for negligence.

             Appellant filed an amended complaint on January 17, 2020, against

defendants and appellant’s health insurer, new party defendant Ohio Department

of Medicaid. Appellant asserted a cause of action for negligence and denied that she
would owe any funds recovered from defendants to Ohio Tort Recovery Unit or Ohio

Department of Medicaid.

              The Ohio Department of Medicaid filed an answer and a cross-claim

against defendants on February 5, 2020. In its cross-claim, the Ohio Department of

Medicaid asserted that it was entitled to recover from defendants the expenses for

medical services and care pursuant to R.C. 5160.37. Defendants filed an answer to

appellant’s complaint and the Department of Medicaid’s cross-claim on

February 13, 2020.

              The parties attempted to resolve the dispute through mediation in

September 2020.      The parties were unable, however, to settle the dispute in

mediation.

              On June 17, 2021, defendants filed a motion for summary judgment.

Therein, defendants argued that appellant “failed to present any facts establishing

the existence of a hazard, let alone any evidence to support her claims that

[d]efendants breached any duty owed to her or were otherwise negligent in any

manner at the time of her purported fall.” In support of its motion for summary

judgment, defendants submitted the transcript from appellant’s February 18, 2019

deposition.

              Appellant testified during her deposition that (1) she did not see any

water or moisture on the floor where she fell, (2) no one from the hospital ever told

her that the floor where she fell had just been cleaned, and (3) there was no

indication that there was anything wrong with, or unsafe, about the floor upon which
she fell. Appellant also conceded that she did not know what caused her to fall.

(Tr. 36.) Although appellant alleged in her complaint that “she slipped on water on

the floor,” appellant acknowledged during her deposition that she was making an

assumption or guessing that the area where she fell was wet or had just been washed.

(Tr. 55.)

                The parties again attempted to resolve the dispute through mediation

in July 2021. The second attempt to resolve the case in mediation was also

unsuccessful.

             On July 19, 2021, appellant filed a brief in opposition to defendants’

summary judgment motion. Therein, appellant requested that the trial court take

judicial notice of the fact that “normal people do not fall for no reason.” Appellant

argued that defendants created the hazardous condition and, as a result, had actual

notice of the hazard as a matter of law. Specifically, appellant asserted that hospital

employees created the hazardous condition by cleaning or buffing the floor

approximately 20 feet away from where she fell.

                Appellant also appeared to argue that a genuine issue of material fact

existed regarding whether the floor was, in fact, wet, and that the information in the

Cleveland Clinic Police’s June 6, 2016 incident report was more reliable than

appellant’s deposition testimony regarding whether the floor where she fell was wet.

Finally, appellant appeared to allege that the employee that authored the incident

report (Sergeant Audrey Fielding) or the employee referenced in the incident report
(Security Officer Jadick) were biased and may have been “acting for loss

prevention.”

               In support of her brief in opposition, appellant submitted the incident

report, authored by Sergeant Audrey Fielding. Appellant did not submit any other

evidence, such as an affidavit, permitted under Civ.R. 56(C).

               The “narrative” section of the incident report provides, in relevant

part:

        On June 6, 2016 at approximately [8:15 p.m.], while working in the
        Security Office I looked up to see a female on the floor of the main
        concourse and Security Officer Jadick standing next to her gesturing
        for help. I went to the area to assist. The visitor, identified as Yolanda
        DiCarlo, stated her “knee gave out” while walking across the corridor.
        DiCarlo state[d] she felt her foot slipped on something and she believed
        it was water. The floor in the immediate area was inspected by both
        myself and Security Officer Jadick. We did not find evidence of water
        on the floor. Although [environmental services] personnel were
        cleaning the floors farther down the corridor, and wet signs were in
        place, the area where DiCarlo fell was not wet. Pictures of the floor
        were taken and uploaded to this report.

        * * * I assisted DiCarlo in getting to [her sister’s room]. Along the way
        she stated that she thought the wet floor signs should have been placed
        closer together. * * *

(Emphasis added.)

               Appellant only submitted one page of the three-page incident report

with her motion for summary judgment. The page that appellant attached to her

motion for summary judgment contained the narrative completed by Sergeant

Fielding. The incident report also contained a handwritten narrative that appellant

provided at the time of the incident. Appellant identified her written statement
during her deposition, and confirmed that it was her handwriting on the report.

Appellant’s written statement provided, in relevant part,

      I was visiting my sister on floor three, and I had a few bags in my hand
      and was with my ten-year-old daughter. We were talking and walking.
      The next thing I knew, I slipped on the floor due to I guess it was just
      washed and there were no signs where I fell. Otherwise, I would have
      made sure we were both very careful, but there was nothing out by
      where I fell. We were not running or anything, just normal walking.

(Emphasis added.) (Tr. 53-54.) Regarding her “guess” that the floor had just been

washed, appellant explained that no one told her the floor or area where she fell had

just been washed and that she was making an assumption that the floor had just

been washed because when she got up from her fall she saw an employee cleaning

the floor approximately 20 feet away. (Tr. 55.)

              On July 23, 2021, defendants filed a reply brief in support of its motion

for summary judgment. Therein, defendants argued that appellant’s negligence

claim failed as a matter of law based on appellant’s failure to present any evidence

demonstrating that a hazard existed or what caused her to fall. Defendants again

emphasized that appellant testified during her deposition that she had no idea what

caused her to fall.

              On July 26, 2021, the trial court granted defendants’ motion for

summary judgment. The trial court’s judgment entry provides, in relevant part,

      This is a premises liability lawsuit by [appellant] after she fell and
      injured herself at the defendants’ hospital. The defendants have moved
      for summary judgment on the grounds that [appellant] has no evidence
      that a hazardous condition existed, much less caused her fall.
      [Appellant] opposes summary judgment, arguing, among other things,
      that “normal people do not fall for no reason.” That may be true, but in
      order to recover in a premises liability lawsuit, a plaintiff must show
      that the “reason” was a hazard that a defendant created or knew of in
      sufficient time to eliminate it. Here, there is no evidence at all of a
      hazard leaving no genuine issue of material fact for resolution by a
      finder of fact at trial. The motion for summary judgment of defendants
      Fairview Hospital and The Cleveland Clinic Health System, filed
      06/17/2021, is therefore granted.

              On August 23, 2021, appellant filed the instant appeal. Appellant

assigns two errors for review:

      I. The trial court erred by granting summary judgment where there are
      genuine issues of material fact to be decided by the jury.

      II. The trial court erred by not holding that the defendant hospital
      created the hazardous condition and therefore had notice of it.

                                  II. Law and Analysis

                                 A. Summary Judgment

              Appellant’s assignments of error are interrelated because they both

challenge the trial court’s judgment granting summary judgment in favor of

defendants on her negligence claim. Accordingly, appellant’s assignments of error

will be addressed together.

                              1. Standard of Review

              Summary judgment, governed by Civ.R. 56, provides for the

expedited adjudication of matters where there is no material fact in dispute to be

determined at trial. In order to obtain summary judgment, the moving party must

show that “(1) there is no genuine issue of material fact; (2) the moving party is

entitled to judgment as a matter of law; and (3) it appears from the evidence that

reasonable minds can come to but one conclusion when viewing evidence in favor
of the nonmoving party, and that conclusion is adverse to the nonmoving party.”

Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996), citing

State ex rel. Cassels v. Dayton City School Dist. Bd. of Edn., 69 Ohio St.3d 217, 219,

631 N.E.2d 150 (1994).

              The moving party has the initial responsibility of establishing that it is

entitled to summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662

N.E.2d 264 (1996). “[I]f the moving party meets this burden, summary judgment is

appropriate only if the nonmoving party fails to establish the existence of a genuine

issue of material fact.” Deutsche Bank Natl. Trust Co. v. Najar, 8th Dist. Cuyahoga

No. 98502, 2013-Ohio-1657, ¶ 16, citing Dresher at 293.

              Once the moving party demonstrates no material issue of fact exists

for trial and the party is entitled to judgment, the burden shifts to the nonmoving

party to put forth evidence demonstrating the existence of a material issue of fact

that would preclude judgment as a matter of law. Dresher at id. In order to meet

his or her burden, the nonmoving party may not merely rely upon allegations or

denials in his or her pleadings, and must set forth specific facts, by affidavit or as

otherwise provided in Civ.R. 56(E), demonstrating the existence of a genuine issue

of material fact for trial. See Houston v. Morales, 8th Dist. Cuyahoga No. 106086,

2018-Ohio-1505, ¶ 7, citing Mootispaw v. Eckstein, 76 Ohio St.3d 383, 385, 667

N.E.2d 1197 (1996). Summary judgment is appropriate if the nonmoving party fails

to meet this burden. Dresher at id.
                                   2. Negligence

               Appellant’s negligence claim is based on premises liability for a

business invitee. Appellant alleged in her complaint that her injuries were a direct

and proximate result of defendants’ negligence.

               In order to establish an actionable negligence claim, a plaintiff must

show the existence of a duty, a breach of that duty, and resulting proximate injury.

Mussivand v. David, 45 Ohio St.3d 314, 318, 544 N.E.2d 265 (1989). Duty is the

threshold issue in the context of a negligence claim — if there is no duty, there can

be no negligence. See Kumar v. Sevastos, 2021-Ohio-1885, 174 N.E.3d 398, ¶ 28

(8th Dist.), citing Armstrong v. Best Buy Co., 99 Ohio St.3d 79, 2003-Ohio-2573,

788 N.E.2d 1088, ¶ 13.

               It is undisputed that appellant was an invitee of the hospital. An

invitee is a person who enters another’s property by invitation, express or implied,

for a purpose that is beneficial to the property owner. Light v. Ohio Univ., 28 Ohio

St.3d 66, 68, 502 N.E.2d 611 (1986). The owner owes a duty to “exercise ordinary

care and to protect the invitee by maintaining the premises in a safe condition.” Id.,

citing Presley v. Norwood, 36 Ohio St.2d 29, 31, 303 N.E.2d 81 (1973); see also

Motes v. Cleveland Clinic Found., 8th Dist. Cuyahoga No. 97090, 2012-Ohio-928,

¶ 9 (“[I]n the absence of proof that the owner or its agents created the hazard, or that

the owner or its agents possessed actual or constructive knowledge of the hazard, no

liability may attach.”).
              In order for appellant, a business invitee, to recover for the injuries

she sustained at the hospital, appellant is required to show that defendants were

negligent in creating a hazard, had actual notice of a hazard and failed to remedy it,

or had constructive notice by allowing a hazard to exist for an unacceptable amount

of time such that the hazard should have been remedied, but was not. Burke v. Giant

Eagle, Inc., 2017-Ohio-4305, 91 N.E.3d 1245, ¶ 7 (8th Dist.), citing Kokinos v. Ohio

Greyhound, Inc., 153 Ohio St. 435, 436, 92 N.E.2d 386 (1950), and Johnson v.

Wagner Provision Co., 141 Ohio St. 584, 589, 49 N.E.2d 925 (1943).

              Appellant offered no evidence that a hazard existed. The record

reflects that appellant’s deposition testimony directly contradicted the allegations in

her amended complaint. Appellant alleged in her amended complaint that “she

slipped on water on the floor and fell.” Id. at ¶ 1. Appellant testified during her

deposition, however, that she did not see any water or moisture on the floor where

she fell, she did not observe anything wrong with or unsafe about the floor, she did

not know what caused her to fall, and hospital staff did not tell her that the floor was

wet or that anything was unsafe about the floor. Appellant was merely assuming or

guessing that the floor where she fell was wet.

              The record reflects that appellant failed to identify or explain the

reason for her fall. “[T]he failure to identify or explain the reason for a fall while a

plaintiff is on a property owned by a defendant precludes a finding that the

defendant acted negligently.” Smith v. Zuchowski, 8th Dist. Cuyahoga No. 101043,
2014-Ohio-4386, ¶ 19, citing Bailey v. St. Vincent DePaul Church, 8th Dist.

Cuyahoga No. 71629, 1997 Ohio App. LEXIS 1884 (May 8, 1997).

              In this case, appellant relied on the incident report in opposing

defendants’ motion for summary judgment. The incident report and appellant’s

deposition testimony demonstrate, at best, that appellant “believed,” guessed, or

assumed that she slipped on water. However, the report goes on to unequivocally

state that the floor where appellant fell was inspected and neither Sergeant Fielding

nor Security Officer Jadick found evidence of water on the floor. As noted above,

appellant acknowledged during her subsequent deposition that she did not know

what caused her to fall. She confirmed that she did not see a wet spot or standing

water on the floor, she did not see any moisture on the floor, and she did not see that

her clothes were wet after she fell.

               Appellant could only speculate about the cause of her fall, and she

ultimately opined that her fall was caused by a wet floor. We emphasize, again, that

appellant did not know what caused her to fall, and she did not see water or moisture

on the floor — either before or after she fell. Her clothes were not wet after she fell.

Appellant was questioned about the incident report and Sergeant Fielding’s

narrative during her deposition. When appellant was asked if she believed that she

slipped on water, appellant testified, “I thought that was probably what it had to

have been.” (Tr. 47.)

              Appellant merely speculated that the floor was wet based on her

observation that an employee was buffing the floor approximately 20 feet away.
Appellant acknowledged during her deposition that she had “no idea” if the

employee that was buffing the floor 20 feet away also buffed the area where she fell.

Appellant also explained that she did not know whether the employee was cleaning

the floors with water: “And I put water down on [the incident report] when I wrote

my statement because when I had got up and I saw the guy doing whatever he was

doing, I didn’t know what he was cleaning the floors with. I had no idea.” (Tr. 40.)

               Appellant’s attempt to assert that it is possible that the floor was wet

because an employee was buffing the floor nearby is insufficient to meet her burden

of demonstrating the existence of a genuine issue of material fact. Appellant failed

to present any evidence that the floor was, in fact, wet and that the wet floor caused

her to slip and fall.

               For all of the foregoing reasons, we find that appellant’s negligence

claim fails as a matter of law. Appellant failed to demonstrate, through Civ.R. 56(C)

evidence, the requisite element of a hazard that existed on defendants’ premises,

much less a hazard that defendants either created or had knowledge of. Accordingly,

appellant failed to satisfy her burden of demonstrating the existence of a genuine

issue of material fact that precluded summary judgment in defendants’ favor. The

trial court properly granted defendants’ motion for summary judgment.

               Appellant’s assignments of error are overruled.

               Judgment affirmed.

       It is ordered that appellees recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EMANUELLA D. GROVES, J., CONCUR